          Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :       CRIMINAL NO. 1:20-cr-00278-TNM
               v.                            :
                                             :
KEITH BERMAN                                 :
                                             :
                      Defendant.             :


    GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO MODIFY HIS
                 CONDITIONS OF PRETRIAL RELEASE

        The United States of America, by and through its undersigned counsel, respectfully submits

its opposition to the defendant’s motion to modify his conditions of release. (ECF 14.) The

defendant has asked this Court to loosen the reasonable restrictions placed on him, despite his

seeming inability to comply with those conditions to date. Because these conditions are the

minimum that would be needed to prevent further harm to shareholders, obstruction of justice and

potential flight, the Court should deny the defendant’s motion.

   I.      Background

        The indictment alleges that the defendant used the global pandemic as an opportunity to

scam his company’s shareholders. Having misappropriated hundreds of thousands of dollars of

shareholder money, including to buy live one-on-one webcam sessions for his personal

entertainment, the defendant needed a “new story” to “raise money.” (ECF 1, ¶ 6-11.) In the early

days of a global pandemic, when testing capacity was an issue of international importance, the

defendant repeatedly lied to shareholders and prospective investors, claiming that his company,

Decision Diagnostics Corp. (“DECN”), had developed a 15-second test to detect COVID-19 in a

finger prick sample of blood, when it had not. (Id. ¶¶ 14-22.) As the defendant lied, DECN’s stock



                                                 1
           Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 2 of 9




price rose, though it would later decline precipitously when the truth was revealed, leading to

millions of dollars in shareholder losses.

         According to the indictment, when the U.S. Securities and Exchange Commission (“SEC”)

opened an investigation, the defendant expressed concern that the SEC investigation would prevent

him from continuing to raise money off of the COVID-19 crisis. (Id. ¶¶ 42-53.) To influence and

impede the SEC’s investigation, the defendant surreptitiously worked with a shareholder, whom

the defendant enlisted under false pretenses, to ghost-write a series of letters attacking the SEC.

(Id. ¶¶ 47-49.) The defendant encouraged the shareholder to recruit other shareholders to sign the

false and misleading letters, which the shareholder did. (Id. ¶ 48.) Around the same time, the

defendant used a fake identity on investorshub.com (“iHUB”), a popular Internet message board,

to threaten and intimidate shareholders who expressed concern the defendant was lying about

DECN’s purported COVID-19 test. (Id. ¶¶ 36-43.) Among other threats, he repeatedly warned

about “knock knock day,” implying that the authorities would show up at the homes of

shareholders who complained to the SEC and arrest them. (Id. ¶ 41.) The defendant subsequently

lied to FBI agents when asked about his involvement in writing the purported shareholder letters.

(Id. ¶ 53.) He also lied to FBI agents and the SEC staff about his involvement in iHUB. (Id. ¶¶ 42-

43.)

         The indictment was unsealed on December 17, 2020, after the defendant was taken into

custody. 1 The defendant agreed to certain special conditions to address concerns that may have

otherwise led the government to seek detention. (Ex. 1.) In addition to the standard condition




1
 The defendant’s characterization of his arrest (ECF 14, ¶ 3) ignores the substantial efforts that the parties made to
have him released that same day. The government worked with his attorneys to agree on a bond package before his
initial appearance so that he would not need to remain in custody during the pandemic for any longer than necessary.
Defense counsel expressed appreciation in an email to government counsel, writing: “Thank you for your expression
of working with us and Mr. Berman to secure his release today.” (Ex. 1.)

                                                          2
           Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 3 of 9




whereby the defendant agreed to avoid all contact – directly or indirectly – with any known victim

or witness, the defendant specifically agreed to avoid all contact – directly or indirectly – with the

company’s shareholders on an individualized basis. (ECF 13; United States v. Keith Berman, Case

No. 2:20-mj-06108 (C.D. Cal.) (ECF 4, filed Dec. 17, 2020).) He also agreed to restrict his travel

to the Central District of California, where the defendant resides, and this District. (Id.)

         Trial is set in this matter for July 12, 2021.

   II.       Argument

   A. The Defendant’s Pattern of Witness Contact Recommends Against Modification

         Less than four months after these conditions were imposed, the defendant asks the Court

to effectively eliminate the prohibition on communicating with victims and other shareholders,

and affirmatively sanction his efforts to raise new money from prospective investors. (ECF 14, ¶¶

15-18.) The defendant does not identify specific individuals with whom he needs to communicate,

or specific issues that need to be resolved in the near term; rather, he effectively asks the Court for

a ‘blank check’ to communicate with entire categories of victims, shareholders, and prospective

investors. (Id.) The Court should deny his request for the following reasons:

         First, the defendant has repeatedly violated his conditions, including by regularly

communicating with known victims and shareholders about this case. Law enforcement separately

interviewed Victim 1 and Victim 2, who are victims and continue to be DECN shareholders, and

reviewed Victim 1 and Victim 2’s respective communications with the defendant during the time

he has been on pretrial release. The investigation revealed that from late December 2020 through

at least mid-February 2021, while on pretrial release, the defendant continued his alleged pattern

of using, misleading, intimidating, and influencing shareholders for his own personal benefit. For

example:



                                                    3
           Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 4 of 9




             •   The defendant directed Victim 1 to stop cooperating with the government’s
                 investigation: “the general concensus [sic] is to tell your nail [sic] lady that you
                 have given her two interviews and you are uncomfortable and need to consult with
                 an attorney[.] thank you and good bye.” (Ex. 2.) 2

             •   The defendant discussed with Victim 1 and Victim 2 the questions the Postal
                 Inspector had asked them and then attacked the Postal Inspector for asking those
                 questions: “Isn’t it ironic that the postal inspector could care less about that[.] it is
                 also ironic that the questions they asked you [Victim 1] and [Victim 2] are not
                 directly related to me, but to the company and the product which are not part of the
                 indictment[.] what job is that[.] trying to make anyone who helps the company quit
                 and become government witnesses[.]” (Ex. 2.)

             •   The defendant tried to influence Victim 1’s view of the facts of the case by making
                 false statements blaming the government for causing his COVID-19 tests to fail:
                 “the SEC ruined our relationship with the fda just like the doj ruined our
                 relationship with the clia lab[.] and they are trying to ruin our relationship with
                 you[.]” (Ex. 2.)

             •   The defendant communicated with Victim 2 about recruiting other shareholders to
                 participate in an email campaign to attack XPRIZE, the organizer of a COVID-19
                 Rapid Testing competition. (Ex. 3, 4.) The email campaign was based on the
                 defendant’s false claim that DECN’s saliva test was unfairly removed from the
                 XPRIZE competition based on the allegations made in the indictment against the
                 defendant, and not on the merits of the test itself. (Ex. 5.)

        Each of these communications with a shareholder was a per se violation of the existing

conditions of release, which forbid contact with shareholders on an individualized basis. More

troubling, these communications were not related to the day-to-day necessity of managing DECN’s

business operations. At best, they constitute inappropriate discussions about the case and ongoing

investigation with victims of the fraud; at worst, they are potentially obstructive (see, e.g., 18

U.S.C. § 1512(b)(3) (imposing maximum sentence of 20 years imprisonment on “whoever

knowingly . . . engages in misleading conduct toward another person, with intent to hinder, delay,

or prevent the communication to a law enforcement officer . . . information relating to the

commission or possible commission of a Federal offense”).


2
 In light of the fact that the law enforcement agent who interviewed Victim 1 was a female U.S. Postal Inspector, the
government assumes the defendant meant to write “mail lady,” not “nail lady.”

                                                         4
            Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 5 of 9




       There is thus a demonstrated risk the defendant will commit new crimes, and continue to

obstruct the ongoing investigation and pending trial. The conditions initially imposed by the Court

are still necessary to assure the safety of the community from the danger posed by the defendant’s

fraudulent activities and to mitigate the risk of witness tampering and obstruction. The defendant’s

failure to comply with his existing conditions, coupled with his repeated decisions to communicate

directly with victims about the case itself, suggest that his conditions should be tightened, not

loosened.

       Second, counsel’s assurances that the defendant would only communicate with victims and

shareholders about matters unrelated to the allegations in the indictment provide cold comfort.

(ECF 14, ¶ 17.) On December 21, 2020, in connection with a request to reconsider the prohibition

on shareholder contact, counsel represented to the government that “it has been made clear to Mr.

Berman that he cannot have any individual communications with any DECN investor involving

any aspect of either the DOJ or SEC charges that were filed last week.” (Ex. 6.) The evidence

shows that the defendant ignored his own counsel’s admonition, and repeatedly did precisely what

his counsel assured the government he would not do.

       Third, the conditions do not need to be modified because they already afford the defendant

a reasonable opportunity to seek and maintain employment, which is all that should be required

with respect to this matter. Based on government counsel’s communications with Pretrial Services

Officer Alexis Ochoa, the defendant told her that he does not receive compensation for his work

at DECN and that he relies on another, unrelated job for income. It is therefore unnecessary to

expose victims and shareholders to the risk of further harm by the defendant (or create

opportunities for witness tampering) for an unpaid position.




                                                 5
           Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 6 of 9




         Finally, the defendant’s argument that he alone can communicate “effectively” with

shareholders and prospective investors (ECF 14, ¶ 8), is amply refuted by his track record. The

defendant’s history of making materially false and misleading statements to company investors

and shareholders has resulted in a criminal indictment, an SEC-imposed trading suspension, an

SEC action alleging securities fraud, a federal securities fraud class action, and, most recently, a

civil suit filed by three individual investors who purchased millions of dollars in preferred stock

and convertible debt. 3 The defendant also misstates the facts. Contrary to his claim, DECN has

other senior employees, including at least one individual, whom the defendant’s counsel purports

to also represent. The defendant does not explain why these other DECN employees are incapable

of communicating about DECN business. 4

         In any event, to the extent the defendant’s role as sole officer and director poses a problem

for DECN (ECF 14, ¶ 18), that matter is for the company to resolve, not this Court. The solution

possibly may be for the company to find a person who can actually perform the requisite duties

and responsibilities; the solution is not for the Court to vacate its order when that order remains

necessary to protect victims, shareholders, and prospective investors, and safeguard against the

risks of witness tampering and obstruction.




3
 See In the Matter of Decision Diagnostics Corp., File No. 500-1, Order of Suspension of Trading; Securities and
Exchange Commission v. Keith Berman, et al., Case No. 1:20-cv-10658 (S.D.N.Y.) (filed Dec. 15, 2020); Anthony
Sanchez, et al., v. Decision Diagnostics Corp., et al., Case No. 2:21-cv-00418 (C.D. Cal..) (filed Jan. 15, 2021); Licgo
Partners LLC, et al., v. Keith Berman, et al., Case No. 2:21-cv-2390 (C.D. Cal..) (filed Mar. 18, 2021). The latest
action is significant because, in addition to the COVID-19-related fraud, plaintiffs also allege that, prior to the
pandemic, the defendant repeatedly lied about DECN’s blood glucose testing products and falsely claimed DECN was
on the verge on being acquired. (Id. ¶¶ 23-24.)
4
 Trial in this matter is set for July, about three months from now. While the government understands that the conditions
may inconvenience the defendant, they are unlikely to be long-lasting. After the trial, should the defendant be
acquitted, these conditions will disappear.

                                                           6
          Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 7 of 9




    B. The Defendant’s Travel Restrictions Should Not Be Loosened

        The defendant also asks the Court to modify his conditions to relax restrictions so as to

allow him to travel to four new jurisdictions, including two jurisdictions bordering Mexico. (ECF

14, ¶¶ 13-14.) The purported reason for his request is to travel for in-person meetings with

prospective investors to raise money. (Id.) The defendant does not identify any prospective

investors in these jurisdictions who wish to meet with him in person. The Court should deny this

request for the following reasons:

        First, the Court need not modify the defendant’s conditions to allow him to conduct

business in these jurisdictions. Amidst the pandemic, business meetings, including public hearings

of this Court, are regularly conducted via videoconference to protect against spread of COVID-19.

There is no reason why the defendant is unable to conduct any such meetings via videoconference.

        Second, the defendant poses a serious risk of flight. He is 67 years old and, if convicted,

his Guidelines range hovers around the 20-year statutory maximum term of imprisonment. In the

face of overwhelming evidence, the defendant has an incentive to flee. There is also a realistic

possibility that if permitted to travel to the Southern District of California or the District of

Arizona, the defendant could successfully flee. And were the defendant to leave the country, his

voice ID location monitoring would not alert Pretrial Services until after he was already gone.

        Third, should such travel in the next three months be absolutely necessary for DECN

business, the defendant would remain free to request accommodations from the Court and Pretrial

Services on a case-by-case basis. Denying the defendant’s request will thus result in no prejudice

to reintroducing it if the travel is not hypothetical.

        The defendant also wishes to travel to visit his son in the Southern District of California.

(ECF 14, ¶ 13.) The defendant does not articulate a specific need to visit before trial, and does not



                                                    7
             Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 8 of 9




explain why his son is unable to travel to the Central District of California—a two-hour drive from

his son—to visit him before that time.

           The government agreed to recommend, and the court in the Central District of California

imposed, relatively lenient conditions of release in December 2020. The defendant’s conditions

include no meaningful restraints on his personal liberty, such as an ankle monitor or curfew.

Asking the defendant to remain in the Central District of California for three months is not

unreasonable, and is the likeliest method—short of detention, which the government reserves the

right to seek in the future—of ensuring the defendant’s appearance at trial.

    III.      Conclusion

           For all of the foregoing reasons, the Court should deny the defendant’s motion to modify

his conditions of pretrial release.

                                                Respectfully submitted,

                                                DANIEL S. KAHN
                                                Acting Chief, Fraud Section
                                                Criminal Division

                                        By:     /s/ Christopher Fenton
                                                Christopher Fenton
                                                Trial Attorney
                                                Justin Weitz
                                                Principal Assistant Deputy Chief
                                                Fraud Section, Criminal Division
                                                United States Department of Justice
                                                1400 New York Ave. NW
                                                Washington, DC 20005
                                                (202) 320-0539
                                                christopher.fenton@usdoj.gov




                                                   8
         Case 1:20-cr-00278-TNM Document 15 Filed 04/06/21 Page 9 of 9




                              CERTIFICATE OF SERVICE

       I certify that on April 6, 2021, I filed a true and correct copy of the foregoing with
the Clerk of Court via ECF, and that I separately provided a copy of the filing via email
to counsel for the defendant in this action.

                                                  /s/ Christopher Fenton
                                           Trial Attorney, U.S. Department of Justice




                                              1
